Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed May 1, 2019.
Claims 3, 4, 7, 9, 11 and 12 have been amended.
Claims 1-12 are pending in the present application.
Claims 1-12 have been examined on the merits as detailed below: 

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been placed in the file.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed May 1, 2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed on May 1, 2019 are acknowledged.  However, the Drawings are objected to because Figure 1 references the colors, “green” and “red”.  In the instant application, color drawings have been filed without an accompanying petition.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the 
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.


Claim Objections
Claim 4 is objected to as the claim can be written more clearly as ---An expression cassette comprising a nucleic acid sequence encoding a protein operatively linked to the isolated nucleic acid molecule of claim 1---.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 recites the limitation “the vector”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, recitation of the phrase "for instance" renders the claim indefinite because it is unclear whether the limitations following the phrase (i.e. “halorhodopsin or channelrhodopsin”) are part of the claimed invention.  See MPEP 2173.05(d). 
Claim 11 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 11 recites the broad recitation “light-sensitive molecule”, and the claim also recites “halorhodopsin or channelrhodopsin” which is the narrower statement of the range/limitation.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “wherein said isolated nucleic acid molecule leads to the specific expression of a gene in direction selective retinal ganglion cells when a nucleic acid sequence coding for said gene is operatively linked to said isolated nucleic acid molecule” in claim 1 is indefinite because it does not clearly set forth the function of the nucleic acid molecule “when… …operatively linked to” a sequence coding for a gene. 
The phrase “specific expression” in claim 1 is indefinite. Applicants define the phrase as “’expression only in a certain type of cell’ [which] means that at least more than 75% of the cells expressing the gene of interest are of the type specified, i.e. direction selective retinal ganglion cells in this case” (pg. 6, line 1). However, Applicant’s definition does not make sense. While it can be envisioned where more than 75% of cells expressing a gene of interest are direction selective retinal ganglion cells, that infers other cell types express the gene. As such the phrase “expression only in a certain type of cell” cannot be as broad as “at least more than 75%”, thereby making the definition nonsensical. Moreover, it is unclear if the “at least more than 75%” refers to any possible cell type, or any cell type in the region of administration (in vivo), or some other parameter of cell types.  Accordingly, those of skill would not be able to determine when they were infringing on the claim. 

Claim 12 is indefinite because it is unclear whether the claim is limited to a kit comprising the promoter of claim 1 or if it is limited to a kit containing the promoter of claim 1 AND a gene for expression in direction selective retinal ganglion cells. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
7 provides for the use of a nucleic acid according to claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process Applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 7 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


******
Claims 1-2, 4-6 and 8-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites an isolated nucleic acid molecule “consisting of a nucleic acid sequence of at least 400 bp having at least 80% identity to said sequence of SEQ ID NO: 1.”  Claim 1 also recites the functional limitation, wherein “said isolated nucleic acid molecule leads to the specific expression of a gene in direction selective retinal ganglion 
	The specification only discloses one species: SEQ ID NO:1 having the required functional property (see page 2). The specification fails to disclose the common core structure or fragment of SEQ ID NO:1 that necessarily and predictably achieves the required functional property. The specification fails to disclose the nucleotide sub-sequence(s) of SEQ ID NO:1 that necessarily and predictably achieves the required functional property. The specification fails to disclose the sub-genus of nucleic acid variants having not more than 400 bp of SEQ ID NO:1 that have the required functional property, as opposed to the sub-genus of nucleic acid variants having not more than 400 bp of SEQ ID NO:1 that do not have the required functional property. The specification fails to disclose the sub-genus of nucleic acid variants having as little as 80% identity to SEQ ID NO:1 that have the required functional property, as opposed to the sub-genus of nucleic acid variants having as little as 80% identity to SEQ ID NO:1 that do not have the required functional property.
Kanchi et al. “The sequence of Mus musculus BAC clone RP23-292C19”, Database Accession No. AC133200 (submitted and made of record on the IDS filed May 1, 2019) is the closest prior art. While Kanchi et al. discloses a BAC clone (229751 bp) comprising SEQ ID NO:1, such a disclosure does not inform the ordinary artisan that the 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the Applicant is in possession of the broad genus of nucleic acid molecules having as few as 400 bp of and as little as 80% identity to the referenced SEQ ID NO:1 molecule, besides the SEQ ID NO:1 molecule itself, at the time the application was filed.

******
Claims 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleotide sequence encoding a protein operably linked to a promoter comprising the nucleic acid sequence of SEQ ID NO: 1, and a kit comprising the nucleotide sequence, does not reasonably provide enablement for transfecting an isolated cell, a cell line, or a cell population with an expression cassette containing a nucleic acid sequence encoding a gene operably linked to the isolated nucleic acid sequence of claim 1 when the cell population is in vivo as broadly encompassed by claim 8 or using the kit to express a gene in direction selective retinal ganglion cells in vivo as broadly encompassed by claim 12.  The specification does not enable any person skilled in the art to which it pertains, or with make and/or use the invention commensurate in scope with these claims.
Claim 8 is drawn to a “method of expressing a gene in direction selective retinal ganglion cells comprising
The phrase “isolated cell” and “cell line” are limited to cells in culture. However, the phrase “a cell population” encompasses cells in culture or in vivo. It is not readily apparent the term “isolated” applies to the “cell population”. Accordingly, claim 8 encompasses transfecting a “cell population” that “comprises direction selective retinal ganglion cells” in vivo. 
The sole disclose use for transfecting a “cell population” that “comprises direction selective retinal ganglion cells” in vivo for treatment (pg. 6, paragraph 4). 
However, the Examples and disclosure are limited to in vitro embodiments. 
Given the lack of disclosure regarding expressing a gene in a cell population comprising direction selective retinal ganglion cells in vivo, it would have required those of skill undue experimentation to perform the method of claim 8 in vivo or to use a kit for expressing a gene in a direction selective retinal ganglion cell in vivo as broadly encompassed by claim 12. Limiting the “cell population” in claim 8 to ---an isolated cell population--- and deleting the phrase “for expressing a gene in direction selective retinal . 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Kanchi et al. “The sequence of Mus musculus BAC clone RP23-292C19”, Database Accession No. AC133200 (submitted and made of record on the IDS filed May 1, 2019).
Nucleotides 8152-8577 of Database Accession No. AC133200 are 100% identical to SEQ ID NO: 1 as detailed in the sequence alignment below: 

    PNG
    media_image1.png
    1024
    761
    media_image1.png
    Greyscale

The function of nucleic acid in claim 1, i.e. “leads to the specific expression of a gene in direction selective retinal ganglion cells when a nucleic acid sequence coding for said gene is operatively linked to said isolated nucleic acid molecule”, MUST inherently 
Claim 3 has been included because nucleotides 8152-8577 of Database Accession No. AC133200 would hybridize to SEQ ID NO: 1 under stringent conditions because they are the same sequence.  Thus, the isolated BAC Clone disclosed by Kanchi et al. would reasonably hybridize under stringent conditions to a nucleic acid molecule comprising SEQ ID NO: 1 because the BAC Clone shares 100% identity to SEQ ID NO: 1 of the present invention. 
Claim 11 has been included because “the gene” in claim 1 is part of functional language and because claims 1 and 11 do not require a nucleic acid sequence encoding a protein operatively linked to a promoter consisting of SEQ ID NO: 1. Nucleotides 8152-8577 of Database Accession No. AC133200 would express halorhodopsin or channelrhodopsin because they are identical to SEQ ID NO: 1 – this is equivalent to the functional language, i.e. leads to the specific expression of halorhodopsin or channelrhodopsin in direction selective retinal ganglion cells when a nucleic acid sequence coding for halorhodopsin or channelrhodopsin is operatively linked to said isolated nucleic acid molecule. 


Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Under Step 1, the claim is directed to a product, which is one of the statutory categories.
Under Step 2A, prong one, the claim recites a natural product, which is a judicial exception. Specifically, claim 1 is directed to nucleic acid sequences which occur in nature. This is demonstrated by the following alignment of SEQ ID NO: 1 with the natural genomic sequence of Kanchi et al. “The sequence of Mus musculus BAC clone RP23-292C19”, Database Accession No. AC133200 (submitted and made of record on the IDS filed May 1, 2019).  Regarding claim 3, the complementary strand of Kanchi et al. would hybridize to the sequence of SEQ ID NO: 1 under stringent conditions.
Alignment provided below:
Under Step 2A, prong two, the claims does not recite additional elements which integrate the judicial exception into a practical application. Recitation that the nucleic acid molecule is “isolated” does not confer markedly different characteristics compared to its naturally occurring counterpart. See MPEP 2106.04(c), section II, example 2. 
The specification discloses that SEQ ID NO: 1 possesses the required functional property (e.g. wherein said isolated nucleic acid molecule leads to the specific expression of a gene in direction selective retinal ganglion cells when a nucleic acid sequence coding for said gene is operatively linked to said isolated nucleic acid molecule) (see page 2 identifying SEQ ID NO: 1 as a promoter sequence, and see the description of Figure 1 on page 4 demonstrating transgene expression driven by SEQ ID NO: 1), and SEQ ID NO: 
Under Step 2B, the claim does not recite additional elements, considered individually or in combination, that amount to significantly more than the judicial exception itself. Isolation of naturally-occurring promoter sequences which lead to specific expression of a gene in retinal cells when operatively linked to a transgene is well-understood, routine, conventional activity in the art. Kennedy et al. (The Journal of Biological Chemistry, 2001, Vol. 276, No. 17, Issue of April 27, pages 14037-14043) discloses identification and isolation of naturally-occurring promoter sequences which lead to specific expression of a gene encoding EGFP in rod photoreceptors when operatively linked to the gene (see ABSTRACT and page 24, last paragraph).
Claims 1 and 3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not add any structures to the natural product or any unnatural function to the natural product. 
Claim 4 has been included because “expression cassette” does not necessarily connote an unnatural product and may encompass the naturally occurring promoter and coding sequence together as a “cassette” for expression. 
Claims 9 and 10 have been included because they are drawn to a cell comprising the “expression cassette” which encompasses a naturally occurring cell containing the 
Query Match: 100.0%; Best Local Similarity: 100.0%
    PNG
    media_image1.png
    1024
    761
    media_image1.png
    Greyscale

Subject Matter Free of the Prior Art
SEQ ID NO: 2 in claim 2 appears to be free of the prior art.  If the 106 nucleotides of SEQ ID NO: 2 are made up of known components, those elements are not disclosed and are not readily apparent from the sequence search. If Applicants have more information regarding the elements that make up SEQ ID NO: 2, Applicants are invited to provide them. 


Conclusion
No claim is allowed at this time. 	
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635